Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150381                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150381
                                                                    COA: 321182
                                                                    Wayne CC: 08-007323-FC
  PHILLIP CALLOWAY,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 19, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2015
           s0622
                                                                               Clerk